STERNBERG, Justice.
This is a workers’ compensation action. On October 5, 1976, movant, Melvin Earl Moss, received a work-related injury entitling him to income and medical benefits. The award dated March 17, 1980, provides:
“Plaintiff, Melvin Earl Moss, is awarded and shall recover of the defendant, Holloway Construction Company, and/or its insurance carrier, such medical, surgical, and hospital expenses as may be reasonably required for the treatment of his injury and during disability and said defendant shall take credit upon this award for any such medical heretofore paid.”
Movant commenced regular care and treatment under Dr. Frank G. Hideg, a chiropractor. He submitted to the respondents a statement of his account with Dr. Hideg for the period December 1978 through June 1980, in the sum of $371. Payment was refused and movant, acting pursuant to KRS 342.305, filed a complaint in the McCracken Circuit Court to enforce payment. Respondents denied liability for said account for the reason “that the medical expenses for which the plaintiff seeks payment is not within the scope of KRS 342.020 but is rather expenses incurred for chiropractic services.” On February 23, 1981, the trial court ordered “That the bill of Melvin Earl Moss, to Dr. Frank G. Hideg, in the amount of $371.00, be paid by the defendants, Holloway Construction Company and Wausau Insurance Company.” On appeal to the Court of Appeals of Kentucky, this order was reversed. This court granted review on February 9, 1982.
The issue presented is whether movant, Melvin Earl Moss, having received a work-related injury prior to June 17, 1978, can recover from the respondents the amount of money he expended for chiropractic services received by him subsequent to June 17, 1978.
Movant argues that chiropractic treatment constitutes health-related therapies which became available during disability and after the date of the compensable injury. On the other hand, respondents contend that chiropractic treatments do not fall within the statutory definition of medical treatment and that, therefore, payment for chiropractic treatments can only be made for work-related injuries sustained af*332ter June 17, 1978, and is not retroactive in its application to injuries received prior to June 17, 1978.
KRS 342.019 was adopted at the regular 1978 session of the Kentucky General Assembly and became effective June 17, 1978. It provides as follows:
“Coverage of chiropractic services. — A doctor of chiropractic, licensed to practice under the provisions of KRS Chapter 312, shall have his services to employes covered by the workmen’s compensation law paid for under the workmen’s compensation provisions of KRS Chapter 342. An employe claiming benefits under the provisions of KRS Chapter 342 shall have the right to choose the services of a licensed doctor of chiropractic.”
At the time of movant’s injury, KRS 342.-020 delineated the nature of the treatment compensable under the act as follows:
“In addition to all other compensation provided in this chapter, the employer shall pay for the ... relief from the effects of an injury ... such medical, surgical and hospital treatment ... as may reasonably be required at the time of the injury and thereafter during disability. ...” (Emphasis added.)
The effect of the enactment of KRS 342.-019 was to provide chiropractic services to employees covered by the Workers’ Compensation Act and paid for under the workers’ compensation provisions of KRS Chapter 342. This result overcame the provisions of KRS 342.020, which limited payment to medical treatment as defined by statute.
The purpose of the Workers’ Compensation Act is to redress physical and mental injuries and damages arising from employment relationships. To effectuate its purpose, the Workers’ Compensation Act may be construed liberally. Cowden Manufacturing Company v. Fultz, Ky., 472 S.W.2d 679 (1971). To construe KRS 342.020 as respondents would have us do would not permit movant to take advantage of new or improved corrective or curative measures or treatments. The inability of movant to recover his expenses for chiropractic treatments because, allegedly, the treatments do not come within the definition of medical practice loses sight of the basic purpose of the act.
Whether KRS 342.019 is entitled to application to work-related injuries received pri- or to June 17, 1978, must be construed and applied so as to carry out the legislative intent and do justice both to the employer and the employee. Kentucky Cardinal Coal Corp. v. Delph, 296 Ky. 295, 176 S.W.2d 886 (1943). The change merely procedurally designated a new source of treatment. To deny application of this statute is to procedurally deny movant a type of treatment.
The Workers’ Compensation Act is subject to legislative scrutiny and control. It is the favorite subject for legislative action at every session of the Kentucky General Assembly, where shortcomings of the act are remedied and new and necessary provisions are enacted. KRS 342.019 was intended to be applied retrospectively to work-related injuries sustained prior to June 17, 1978, as well as prospectively.
Movant having suffered a work-related injury and having been awarded such medical expenses as may be reasonably required has a right to relief from his injury as promptly and as expeditiously as possible. For this court to hold otherwise is to close our eyes to relief from pain and suffering especially when the relief was made available by the legislature in the enactment of KRS 342.019.
The decision of the Court of Appeals is reversed, and the judgment of the McCracken Circuit Court is affirmed.
AKER, CLAYTON, PALMORE and STERNBERG, JJ., concur.
STEPHENS, C.J., and O’HARA and STEPHENSON, JJ., dissent.
PALMORE, J., files herewith a separate concurring opinion.
O’HARA, J., files herewith a dissenting opinion in which STEPHENS, C.J., and STEPHENSON, J., join.